Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With regards to claims 2, 3, 6, 12, 13 and 16, their corresponding 35 USC 112 rejections are withdrawn in view of applicant’s amendments.
With regards to claims 1-8 and 11-18, their corresponding 101 rejections are withdrawn in view of applicant’s amendments.
Claims 1, 3, 6, 11, 13, 15, 16 and 18 are amended. Claims 2, 12 and 21-30 are cancelled. Claims 1, 3-11 and 13-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2020, 10/28/2020, 11/05/2020, 12/28/2020 and 03/01/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al (US Patent: 9106812, issued: Aug. 11, 2015, filed: Dec. .

With regards to claim 1, Price teaches a method for generating content for a screenplay (Fig 2A: the method using control/processing circuitry), the method comprising: 

accessing a screenplay document (Fig. 5: a screenplay document is received); 
identifying a first instance of a first character name from the screenplay document (column 2, lines 40-45: a first instance of a character name such as Jack is identified); 
identifying a first set of character data following the first instance of the first character name from the screenplay document and preceding an instance of a second character name from the screenplay document (column 2, Fig 1: character/dialog data is identified that follows the first identified name Jack,  and the data is before the second identified name Jill (which also has corresponding character/dialog data)); 
in response to the identification of the first set of character data: 
generating a time based content structure comprising an object … wherein the object comprises … the first set of character data over a first time period (Fig 5, column 15, lines 16-25 and lines 64-65, column 16, lines 4-14: timing data is mapped to characters speaking);

identifying a second set of character data following a second instance of the first character name from the screenplay document and following the instance of the second character name from the screen play document (Fig 5, column 11, lines 20-25: a screen 
	in response to the identification of the second set of character data: 
modifying time-based content structure comprising the object in the … (column 15, lines 16-25, 40-46: encountering characters from the screen play will modify, include in time line data, the character occurrences (such as when the times where certain character speaks) in order to coordinate the character images to dialog timing data)
determining virtual modelling data …  (column 8, lines 34-45, column 11, lines 20-25: multiple instances/occurrences of a character are identified in order to determine virtual character images to display such to generate a scene that at least includes virtually modeling subsequent images of a same character in a scene that includes multiple alternating shots between two characters)
	
and generating for output on a display screen, a content segment based on the virtual modelling data, wherein the content segment: (a) displays during a first time period   … (b) displays during a second time period  … (Fig 1, Fig 6: a storyboard is compiled for displayed for output that includes various instances in time that reflects the character’s image/action and/or speech).

However Price et al does not expressly teach generating a time-based content structure comprising an object in an attribute table, wherein the object comprises a first mapping of the first character name to  the first set of character data over a first time period; …modifying time-based content structure comprising the object in the attribute table, wherein the object is modified to comprise a second mapping of the first character name to the second set of character data over a second time period, and  generating for output on a display screen, a content segment …  wherein the content segment: (a) displays during a first time period a video based on the first mapping, and (b) displays during a second time period a video based on the second mapping.  

Yet Kim et al teaches generating a time-based content structure comprising an object in an attribute table, wherein the object comprises a first mapping of the first character name to the first set of character data over a first time period (Fig 3C: an attribute table is created); …modifying time-based content structure comprising the object in the attribute table, wherein the object is modified to comprise a second mapping of the first [object] name to the second [source data occurrence of the object] over a second time period (Fig 3C: each object name is in a row in a table, with time-period/frame-period attributes for each instance of object occurrence detection or removal), and  generating for output on a display screen, a content segment …  wherein the content segment: (a) displays during a first time period a video based on the first mapping (Fig 3A: a summary is generated that would find one or more occurrences of a selected source data occurrence of a the selected (first object)), and (b) displays during a second time period a video based on the second mapping.(Fig 3A: the summary created will include one or more occurrences the selected first source object (such as second occurrence based upon presence in Fig 3C)  .



With regards to claim 3, which depends on claim 1, Price et al teaches wherein the first instance of the first character name is formatted in a first formatting type (column 2, lines 40-51: an indentation is identified for the first instance of character name), and wherein identifying the first set of  character data following the first instance of the first character name from the screenplay document (column 2, lines 40-51: dialog is identified for the dialog associated with the first character name in all uppercase) and preceding an instance of a second character name (Fig 1: the dialog of the first character ‘JACK’ comes before the second character name ‘JILL’), comprises: identifying a first instance of the second character name, formatted in the first formatting type (column 2, lines 40-51: a second name ‘JILL’ is identified in all uppercase and uses the indent formatting type), in the screenplay document after the first instance of the first character name (Fig 1: Jill follows after Jack); and identifying the first set of character data following the first instance of the first character name and preceding the first identified instance of the second character name (column 2, lines 40-51: dialog is identified for the dialog associated with the first character name).
  
With regards to claim 4, which depends on claim 3, Price et al teaches wherein the first formatting type comprises a uniform indentation of the first set of character data displayed on the screenplay document, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.  

With regards to claim 5, which depends on claim 3, Price et al teaches wherein the first formatting type comprises each character of the first character name in full uppercase format, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.   

With regards to claim 6, which depends on claim 3, Price et al teaches wherein: the method further comprises identifying a second formatting type within the first set of character data, wherein the first set of character data with the second formatting type provides contextual information about a present scene, and wherein the second formatting type is different from the first formatting type; and generating a content (column 2, lines 51-58: a second formatting type can include a parenthetical type, which can provide contextual action information. As shown in Fig 6, project content data is created in response to the analysis)

comprising an object, wherein the object comprises one or more attribute table entries based on the first set of character data further comprises generating respective attribute table entries specific to the character data with the identified [data from the identification step] (each table entry /row is specific to the object identified in Fig 3C of Kim et al and the combination of claim 1 explains how the character data object occurrences of Price are modified to be placed in table)..

Thus, the combination teaches the limitations of claim 6.  

With regards to claim 7, which depends on claim 6, Price et al teaches wherein respective attribute table entries comprise at least one of an action, a state, or a location, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.  

With regards to claim 8, which depends on claim 3, Price et al teaches wherein: the method further comprises identifying a third formatting type within the character data, wherein the character data with the third formatting type provides the setting for the present scene, and wherein the third formatting type is different than the first formatting type (column 2, lines 27-40: a setting such as interior or exterior is identified); and 

As explained above, Price et al teaches identification of a second formatting type in an identification step of character data within the screenplay, and additionally as also explained in the rejection of claim 1, the combination of Price et al and Kim et al teaches  data in the identification step from the character data of the screenplay are generated in a content structure comprising an object, wherein the object comprises one or more attribute table entries based on the first set of character data further    comprises generating a location attribute table entry specific to the character data with the [data from the identification step] (the location being the time /frame location explained in Fig 3C of Kim et al and the combination of claim 1 explains how the character data object occurrences of Price are modified to be placed in table).  

Thus, the combination teaches the limitations of claim 8.  


With regards to claim 11, the combination of Price et al and Gibbons et al teaches a system for generating content for a screenplay, comprising: communications circuitry configured to access a screenplay document from a database, control circuitry configured to: access a screenplay document; identify a first instance of a first character name from the screenplay document; identify a first set of character data following the first instance of the first character name from the screenplay document and preceding an instance of a second character name from the screenplay document; in response to the identification of the first set of character data: generate a time-based content structure comprising an object in an attribute table, wherein the object comprises a first mapping of the first character name to  the first set of character data over a first time period; identify a second set of character data following a second instance of the first character name from the screenplay document and following the instance of the second character name from the screenplay document; in response to the identification of the second set of character data: modify time-based content structure comprising the object in the attribute table, wherein the object is modified to comprise a second mapping of the first character name to the second set of character data over a second time period, determine virtual modelling data of the first and second time-based content structure; and generate for output on a display screen, a content segment based on the  virtual modelling data, wherein the content segment: (a) displays during a first time period a video based on the first mapping and; (b) displays during a second time period a video based on the second mapping, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.  

With regards to claim 13, which depends on claim 11, the combination of Price et al and Gibbons et al teaches wherein the first instance of the first character name is formatted in a first formatting type, and wherein the control circuitry is configured, when identifying the first set of character data following the first instance of the first character name from the screenplay document and preceding an instance of a second character name, to: identify a first instance of the second character name, formatted in the first formatting 
  
With regards to claim 14, which depends on claim 13, the combination of Price et al and Gibbons et al teaches wherein the first formatting type comprises a uniform indentation of the first set of character data displayed on the screenplay document, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.  

With regards to claim 15, which depends on claim 13, the combination of Price et al and Gibbons et al teaches wherein a processing linguistics engine identifies the first formatting type from the first set of character data, as similarly explained in the rejection for claim 3, and is rejected under similar rationale.  

With regards to claim 16, which depends on claim 13, the combination of Price et al and Gibbons et al teaches wherein: the control circuitry is further configured to identify a second formatting type within the first set of character data, wherein the first set of character data with the second formatting type provides    contextual information about a present scene, and wherein the second formatting type is different from the first formatting type; and the control circuitry is further configured, when generating a content structure comprising an object wherein the object comprises one or more attribute table entries based on the first set of character data, to generate a location attribute table 
  
With regards to claim 17, which depends on claim 16, the combination of Price et al and Gibbons et al teaches wherein respective attribute table entries comprise at least one of an action, a state, or a location, as similarly explained in the rejection for claim 6, and is rejected under similar rationale.  

With regards to claim 18, which depends on claim 13, the combination of Price et al and Gibbons et al teaches wherein: the control circuitry is further configured to identify a third formatting type within the first set of character data, wherein the first set of character data with the third formatting type provides the setting for the present scene, and wherein the third formatting type is different than the first formatting type; and the control circuitry is further configured, when generating a content structure comprising an object, wherein the object comprises one or more attribute table entries based on the first set of character data, to generate a location attribute table entry specific to the character data with the identified third formatting type, as similarly explained in the rejection for claim 8, and is rejected under similar rationale.  



Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al (US Patent: 9106812, issued: Aug. 11, 2015, filed: Dec. 29, 2011) and  .


With regards to claim 9, which depends on claim 1, Price teaches virtual modeling data … ; … generating for output a content segment based on … determining virtual modeling data … rendering the content segment based on the virtual modelling data, and generating for output the rendered content segment.

Additionally, Price and Kim et al as explained in the rejection of claim 1 teaches the content structure further comprises … one or more attribute table entries of the object. However the combination of Price and Kim et al explained in claim 1 does not expressly teach wherein: the content structure further comprises virtual modelling data the object and one or more attribute table entries of the object; generating for output a content segment based on the content structure comprises: determining virtual modelling data of the object comprising the one or more attribute table entries.

Yet Gibbons et al also teaches   the content structure further comprises virtual modelling data the object and one or more attribute table entries of the object; generating for output a content segment based on the content structure comprises: determining virtual modelling data of the object comprising the one or more attribute table entries (column 6, lines 65-67, column 7, line 1, column 15, lines 30-46 “As can be seen in FIG. 4, the present invention treats the character as an entity, grouping everything in the project that is related to that character into a single entity represented 

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Price and Kim et al’s teachings for generating output based upon content structure data of attributes for a character object such that the content structure data of the character will also further include virtual modeling/animation data related to the object as well, as additionally taught by Gibbons et al. The combination would have allowed Price and Kim et al to have implemented a credible speaking animation without requiring the use of a separate animation program (Gibbons et al, column 2, lines 60-67). 

With regards to claim 10, which depends on claim 9, the combination of Price et al, Kim et al and Gibbons teaches wherein the virtual modelling data includes at least one of 2D animation, 2D still illustration, storyboard illustrations, 3D animation, 3D still illustrations, holographic representation, avatar-based modelling, or representations based from artificial intelligence generation engines, as similarly explained in the rejection of claim 9, and is rejected under similar rationale.  



With regards to claim 20, which depends on claim 19, the combination of Price et al, Kim et al and Gibbons et al teaches wherein the virtual modelling data includes at least one of 2D animation, 2D still illustration, storyboard illustrations, 3D animation, 3D still illustrations, holographic representation, avatar-based modelling, or representations based from artificial intelligence generation engines, as similarly explained in the rejection for claim 10, and is rejected under similar rationale.  

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. 
The applicant argues that Price and Gibbons fail to teach the newly amended claim language in the independent claims (1 and 11), however the new amendments changed the scope of the invention and necessitated a new grounds of rejection. The examiner respectfully directs attention to the rejection of the rejections of claim 1 and 11 
The applicant argues that “analyzing text for context in Price is not the same as creating a time-based content structures that represents a first mapping of the first character name to the first set of character data over a first time period and modifying the object to a second mapping of the first character name to the second set of character data over a second time period because Price only analyzes the text and does not create a correlation between the character name and character data to map each other in a data structure that can be used for creating virtual modeling data and then displayed as videos over time periods matching the data structure mappings.

In response, the examiner respectfully points out , as further explained in the rejections of claim 1 and 11 above, that Price teaches that a data structure of comprising at least timeline data is created to correlate characters-objects (which occur based on character name text in a screenplay) with their speech or behaviors in generated media/story-board and Price is now combined with Kim et al (Kim et al explained in the rejection of claims 1 and 11 shows that (in Fig 3A and Fig 3C) it is known to save the named objects occurring during periods of a timeline in a table format, such that the table can be referenced for the occurrence and naming data to produce a video that matches desired mappings from the data structure). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILSON W TSUI/Primary Examiner, Art Unit 2178